Citation Nr: 0822670	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to treatment in VA's healthcare system without a 
copayment requirement for the period extending from November 
10, 2005 to November 9, 2006.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to July 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 determination of VA's Health 
Eligibility Center (HEC) in Atlanta, Georgia.  The Regional 
Office (RO) in St. Petersburg, Florida forwarded this appeal 
to the Board for appellate review.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in October 2006, the veteran requested a Board 
hearing at the RO.  By letter dated July 2007, the RO 
acknowledged this request and informed the veteran of the 
date of the scheduled hearing.  Prior thereto, however, the 
veteran telephoned the RO and indicated that he would not be 
attending the hearing and did not wish for it to be 
rescheduled.  The Board thus deems the veteran's hearing 
request withdrawn.


FINDING OF FACT

The veteran's household income for 2004, the calendar year 
preceding his application for treatment in VA's healthcare 
system without a copayment requirement, exceeds the income 
threshold for entitlement to such treatment for the period 
extending from November 10, 2005 to November 9, 2006.


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare 
system without a copayment requirement for the period 
extending from November 10, 2005 to November 9, 2006 have not 
been met.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2002); 38 
C.F.R. §§ 3.271, 17.47 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even 
assuming otherwise, a remand for further notification and 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such action could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

VA is required to furnish hospital care and medical services 
to any veteran who is unable to defray the expenses of 
necessary care as determined under 38 U.S.C.A. 
§ 1722(a) (West 2002).  38 U.S.C.A. §§ 1710(a)(2)(G) (West 
2002).  A veteran shall be considered to be unable to defray 
the expenses of necessary care if his attributable income is 
not greater than a specified income threshold.  38 U.S.C.A. 
§ 1722(e)(3) (West 2002).  Effective January 1, 2004, the 
income threshold for a nonservice-connected veteran with no 
dependents is $25,842.

In October 1997, the veteran applied for VA health care.  
VA's Health Eligibility Center (HEC) determined that the 
veteran was eligible for such care and enrolled him in 
priority group 5, which applies to veterans not covered by 
categories 
(1) through (4) under 38 C.F.R. § 17.36(b) who are unable to 
defray the expenses of necessary care under 38 U.S.C.A. § 
1722(a).  Based on the veteran's financial status, HEC 
identified the veteran's means test status as copay exempt.  
At the time, the veteran was not service connected and had no 
dependents.   
 
To maintain eligibility for cost-free VA health care, the 
veteran was required to keep VA apprised as to his financial 
status.  In April 2006, HEC notified the veteran by letter 
that the financial information he reported to VA on November 
10, 2005 (annual income of $18,000) differed from the 
financial information the Internal Revenue Service (IRS) and 
Social Security Administration (SSA) subsequently provided VA 
(annual income of $40,549).  HEC explained that the financial 
information pertained to the calendar year of 2004, the year 
preceding the veteran's November 2005 application for 
continued care in VA's healthcare system without a copayment 
requirement, and showed that the veteran's income during that 
year exceeded the 2004 income limit for entitlement to such 
care.  HEC further explained that the veteran's copay status 
for care received during the period extending from November 
10, 2005 to November 9, 2006 was based on income earned 
during the previous calendar year, in 2004.  HEC afforded the 
veteran an opportunity to correct the 2004 income figures he 
previously provided before changing his means test status 
from copay exempt to copay required. 

In general, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received (emphasis added) unless specifically excluded 
under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2007).

In this case, the veteran does not dispute that he earned in 
excess of $40,000 in income in 2004, as reported by the IRS 
and SSA.  Rather, he argues that, because he was applying for 
continued care in VA's healthcare system without a copayment 
requirement for the period extending from November 2005 to 
November 2006, the amount of income he earned in 2004 is 
irrelevant.  Allegedly, he was fired from his job in June 
2004 and has been unemployed since that date, earning no 
income.  He thus contends that he should be found to be copay 
exempt from November 2005 to November 2006.  

The Board acknowledges this contention, but points out that, 
in determining eligibility for VA health care, statutory and 
regulatory provisions require the Board to consider all of 
the veteran's attributable income during the calendar year 
preceding his application for care.  38 U.S.C.A. § 1722(f)(1) 
(West 2002); 38 C.F.R. § 17.47(d)(4) (2007).  In this case, 
the application at issue is dated November 2005 (covering a 
period of care extending from November 10, 2005 to November 
9, 2006); therefore, the Board must focus on the veteran's 
attributable income during the preceding calendar year of 
2004 to determine his eligibility for such care.  

The veteran asserts in the alternative that the VA should 
have considered his net, rather than gross income in 
determining whether he was eligible for cost-free health 
care.  He points out that, although he earned $48,500 of 
income in 2004, after paying insurance, the expenses of 
relocating from Korea, where he was working until June 2004, 
and educational expenses for the purpose of improving his 
skills ($3,600), and purchasing a car, he earned a net income 
of $18,000.  

Again, the Board acknowledges this assertion and points out 
that, when considering the veteran's salary in computing 
annual income, VA defines salary as the gross amount of 
earning or wages earned before any deductions are made for 
taxes, insurance, retirement plans and social security.  See 
38 C.F.R. § 3.271(b).  
Certain expenses may be excluded from income when determining 
eligibility for cost-free health care, see 38 C.F.R. § 3.272 
(2007), but these expenses do not include those associated 
with relocating after losing a job or purchasing a car.  They 
include educational expenses, which the veteran has alleged 
he incurred but has not substantiated with receipts.  
However, by the veteran's own admission, these expenses 
totaled $3,600, which, if subtracted from his income, does 
not lower it to such an extent it falls below the threshold 
noted above. 

In sum, the veteran's household income for 2004, the calendar 
year preceding his application for treatment in VA's 
healthcare system without a copayment requirement, exceeds 
the income threshold for entitlement to such treatment for 
the period extending from November 10, 2005 to November 9, 
2006.  The Board thus concludes that the criteria for 
entitlement to treatment in VA's healthcare system without a 
copayment requirement for the period extending from November 
10, 2005 to November 9, 2006 have not been met.  In a case 
such as this, where the law, not the evidence is dispositive, 
the claim must be denied because of the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Treatment in VA's healthcare system without a copayment 
requirement for the period extending from November 10, 2005 
to November 9, 2006 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


